NUMBER  13-06-00054-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE:  RAY LONGORIA,
Relator  
 


 
On Petition for Writ of
Mandamus  


 


 
MEMORANDUM OPINION
 
Before Justices Hinojosa, Yañez,
and Garza 
Memorandum Opinion Per Curiam
 
On February 7, 2006, relator, Ray Longoria, filed a petition for writ of mandamus requesting that this Court
direct the respondent, the Honorable Thomas Greenwell, presiding judge of the
319th Judicial District Court of Nueces County, Texas, to vacate its order
denying relator=s motion to disqualify.  In accordance with this Court=s request, real party in interest, Ruth Ann
Villarreal, filed a response on February 21, 2006.
Having reviewed the petition for writ of mandamus,
documents on file, and the response of the real party in interest, this Court
is of the opinion that the petition for writ of mandamus should be denied.






Accordingly, relator=s
petition for writ of mandamus is hereby denied. 
 
PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 9th day of May, 2006.